                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION


                                      CHANGE OF PLEA


United States of America                     Case Number: 19-4031-01-CR-C-BCW

       vs                                    Court Recorder/CRD: J. Price

Wesley Brian Kaster                          Date: 11/21/2019

Honorable Willie J. Epps, Jr. presiding at Jefferson City, Missouri

Time: 10:01 – 10:14 am


APPEARANCES                   Government:            Michael Oliver
                              Defendant:             Troy Stabenow
                              USPO:                  Jennifer Simons

Defendant appears to waive indictment and enter a plea of guilty to an information.

   •   Defendant signed and filed the consent to plea before a magistrate form.
   •   Court reads the charge and range of punishment.
   •   Court questioned defendant regarding his age, education, physical and mental condition.
   •   Court questioned defendant regarding the plea agreement and advises defendant of rights
       waived by pleading guilty.
   •   Plea agreement filed.
   •   Court finds defendant’s plea is free and voluntary; factual basis presented by the
       government.
   •   Court orders a Pre-sentence Investigation Report.
   •   Court will enter a report and recommendation recommending acceptance of the plea by
       the district judge.
   •   Defendant remains in custody pending sentencing.
